In an action to recover damages for legal malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated July 1, 2003, as granted the defendant’s motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the defendant’s motion for summary judgment and substituting therefor a provision denying that motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Prudenti, P.J., Ritter, H. Miller and Adams, JJ., concur.